Exhibit 10.2

 

 

[img1.jpg]


 

INVESCO LTD. 2008 GLOBAL EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT– TIME VESTING

Non-transferable

 

Award to

 

[_____________________]

(“Participant” or “you”)

 

by Invesco Ltd. (“Company”) of

 

[_____________]

Restricted Shares of the Company (“Award”)

 

as of [________, 20__] (“Grant Date”)

 

Subject to the conditions of the Invesco Ltd. 2008 Global Equity Incentive Plan
(“Plan”) and this Award Agreement, the Company hereby issues to you the number
of Restricted Shares set forth above, which shall become vested, non-forfeitable
and free of all restrictions in accordance with the following schedule:

 

Date

Number of Restricted Shares Vesting

1st anniversary of Grant Date

[_______]

2nd anniversary of Grant Date

[_______]

3rd anniversary of Grant Date

[_______]

[ Other ]

[_______]

 

 

This Award shall be effective as of the Grant Date set forth above. By signing
this Award Agreement, you acknowledge that you have received a copy of the
Plan’s prospectus, that you have read and understood the following Terms and
Conditions, which are incorporated herein by reference, and that you agree to
the following Terms and Conditions, the terms of the Plan and this Award
Agreement, which may be amended only by a written agreement signed by the
Company and you. If you fail to return a signed copy of this Award Agreement
within [sixty (60)] days of the Grant Date set forth above, the Company may
determine that this Award has been forfeited.

 

IN WITNESS WHEREOF, each of the Company and Participant has caused this Award
Agreement to be executed as of the Grant Date.

 

Invesco Ltd.

Participant:

 

 

By: ___________________________________

________________________________

     
Authorized Signatory                                                                 [Name]

--------------------------------------------------------------------------------

TERMS AND CONDITIONS – Restricted Shares – Time Vesting

1. Plan Controls; Restricted Shares. The terms contained in the Plan are
incorporated into and made a part of this Award Agreement and this Award
Agreement shall be governed by and construed in accordance with the Plan. In the
event of any actual or alleged conflict between the provisions of the Plan and
the provisions of this Award Agreement, the provisions of the Plan shall
control. “Restricted Shares” means those Shares of Restricted Stock that are
subject to Section 7 of the Plan and any additional restrictions imposed
hereunder. Unless the context otherwise requires, and solely for purposes of
these Terms and Conditions, the term “Company” means Invesco Ltd. and its
Subsidiaries. Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Plan.

2. Restrictions. Restricted Shares may not be sold, assigned, transferred,
pledged or otherwise encumbered. If your employment with the Company terminates
for any reason other than as set forth in paragraphs (b)-(e) of Paragraph 3
hereof, then you shall forfeit all of your right, title and interest in and to
the Restricted Shares as of the date of your Termination of Service.

3. Expiration and Termination of Restrictions. The restrictions imposed under
Paragraph 2 hereof will expire on the earliest to occur of the following:

(a)

upon your continued service as an employee of the Company until the date(s)
specified on page 1 hereof, or

(b)

on your Termination of Service due to death or Disability, or

(c)

on your involuntary Termination of Service, other than for Cause, provided that
you sign (and do not revoke) a severance agreement in the form stipulated by the
Company, or

(d)

in the event of a Change in Control, immediately prior to a Change in Control if
this Award Agreement is not assumed, converted or replaced in connection with
the transaction that constitutes the Change in Control, or

(e)

in the event of a Change in Control, upon your Termination of Service during the
24-month period following the Change in Control either (i) by the Company other
than for Cause or Disability, or (ii) by you for Good Reason.

 

4. Shareholder Rights. Upon issuance of the Restricted Shares, you shall have
all of the rights of a Shareholder with respect to the Restricted Shares,
including voting and dividend rights.

5. Employment Matters In consideration of this Award, you hereby promise to
honor and to be bound by the Plan and this Award Agreement, which serves as the
agreed basis for your Award. You further agree that this Award Agreement is
entered into and is reasonably necessary to protect Company’s investment in your
advancement opportunity, training and development and to protect the goodwill
and other legitimate business interests of Company. You also agree that, in
consideration of the confidential information, trade secrets, and training and
development provided to you, you will abide by the restrictions set forth in
this Paragraph 5, and further agree and acknowledge that the restrictions set
forth in this Paragraph 5 are reasonably necessary to protect the confidential
and trade secret information provided to you.

5.1 Notice Period. During your employment with the Company, any of its
Subsidiaries or any of their respective successors or assigns (as applicable,
the “Employer”), you and, in the absence of Cause, the Employer shall be
required to give to the other [_______] months advance written notice of the
intent to terminate your employment relationship (the “Notice Period”). Your
employment with Employer shall not terminate until the expiration of the Notice
Period, provided, however, Employer shall have the right, in its sole
discretion, to relieve you of all of your duties and responsibilities by placing
you on paid administrative leave during the Notice Period and shall not be
required to provide you with work or access to Employer's offices during such
leave. You shall be entitled to continue to receive full compensation and
benefits of employment for the entire Notice Period, regardless of whether
Employer exercises its right to place you on paid administrative leave. You are
prohibited from working in competition with the Company, or taking affirmative
steps to assist or establish a competitive firm, during the Notice Period.
Notwithstanding the foregoing, at any time during your employment relationship
Employer may, effective immediately and without the benefit of the Notice
Period, terminate the employment relationship for Cause. Your employment shall
terminate on the earlier of (i) Employer’s termination for Cause, and (ii)
expiration of the Notice Period (the “Termination Date”).

5.2 Nondisclosure. You agree that, in the event of your Termination of Service
for any reason, whether during or following the Restriction Period, you shall
not, for a period of six (6) months following the Termination Date (the
“Nondisclosure Period”) directly or indirectly transmit or disclose any
Confidential Information or Trade Secrets to any person or make use of any such
Confidential Information or Trade Secret without the prior written consent of
Company, provided, however, that Trade Secrets shall remain protected for so
long as they remain Trade Secrets under applicable law. “Trade Secret” means
information with respect to the Company that is defined as a trade secret by the
Georgia Trade Secrets Act and shall be deemed to include all customer
information – including without limitation all information pertaining to
customer identity, customer account numbers and/or assets in customer accounts.
“Confidential Information” means all information regarding Company or it’s
business or customers that is not generally known to persons not employed by
Company but that does not rise to the level of a Trade Secret, that is not
generally disclosed to non-employees, and that is the subject of reasonable
efforts to protect its confidentiality, provided, however, that “Confidential
Information” does not include information that has become generally available to
the public by the act of a person who has the right to disclose such
information.

5.3 Nonrecruitment; Nonsolicitation. You agree that, in the event of your
Termination of Service for any reason, whether during or following the
Restriction Period, you shall not, for a period of six (6) months following the
Termination Date (the “Covenant Period”), directly or indirectly, individually
or in concert with any other person or entity (i) recruit, induce or attempt to
recruit or induce any employee of Company with whom you worked or otherwise had
Material Contact during your employment to leave the employ of Company or
otherwise lessen that party’s affiliation with Company, or (ii) solicit, divert,
take away or attempt to solicit, divert or take away any then-current client or
customer of Company with whom you had Material Contact during your employment
for purposes of offering, providing, or selling investment management products
or services offered by the Company at the date of your Termination of Service
that were offered, provided, and/or soldby you on the Company’s behalf. For
purposes of this provision, you had “Material Contact” with an employee if (i)
you had a supervisory relationship with the employee or (ii) you worked or
communicated with the employee on a regular basis; and you had “Material
Contact” with a client or customer if (i) you had business dealings with the
client or customer on behalf of the Company or (ii) you supervised or
coordinated the dealings between the Company and the client or customer.

5.4 Works for Hire. You and Company acknowledge that in the course of your
employment by Employer, you may from time to time create or have created
copyrightable works for Company. All such works related to or useful in the
business of Company are specifically intended to be works made for hire by you
for the benefit of Company. You hereby irrevocably transfer and assign to
Company all right, title and interest in or to any and all documentation,
information or materials conceived, discovered, developed or created by you in
the course of your employment with Company, whether or not the same would
otherwise constitute “works made for hire” under applicable law.

5.5 Enforceability of Covenants. You acknowledge that the Company has a current
and future expectation of business from the current and proposed customers of
the Company. You acknowledge that the term and scope of the covenants set forth
herein are reasonable, and you agree that you will not, in any proceeding,
assert the unreasonableness of the premises, consideration or scope of the
covenants set forth herein. You and the Company agree that if any portion of the
foregoing covenants is deemed to be unenforceable because any of the
restrictions contained in this Award Agreement are deemed too broad, the court
shall be authorized to substitute an enforceable term or otherwise modify the
Award Agreement in a manner that will enable the enforcement of the covenants to
the maximum extent possible under applicable law. You agree that any breach of
these covenants will result in irreparable damage and injury to the Company and
that the Company will be entitled to injunctive relief without the necessity of
posting any bond. You also agree that you shall be responsible for all damages
incurred by the Company due to any breach of the restrictive covenants contained
in this Award Agreement and that the Company shall be entitled to have you pay
all costs and attorneys’ fees incurred by the Company in enforcing the
restrictive covenants in this Award Agreement.

5.6 Relationship to Other Agreements. In the event of any actual or alleged
conflict between the provisions of this Award Agreement and any applicable
Global Partner Agreement or other agreement regarding your employment with
Employer (“Other Agreement”), the provisions hereof shall control and, to the
extent necessary, be deemed an amendment of such Other Agreement, provided,
however, that if the Notice Period, Nondisclosure Period or the Covenant Period.
referred to in this Paragraph 5 is of shorter duration than that provided in the
Other Agreement, the Notice Period, Nondisclosure Period or Covenant Period (as
applicable) set forth in the Other Agreement shall apply.

6.Employee Data Privacy.By signing this Agreement, you (a) explicitly consent to
the collection, use and transfer, in electronic or other form, of any of your
personal data that is necessary to facilitate the administration of your Award
and the Plan, (b) agree that the Company and the Employer may, for the purpose
of administering the Plan, hold certain personal information about you,
including without limitation your name, home address and telephone number, date
of birth, social insurance or other identification number, salary, nationality,
job title, and details of all awards or entitlements to Common Shares granted to
you under the Plan or otherwise (“Data”), (c) agree that Data may be transferred
to any third parties assisting in the implementation, administration of the
Plan, including any broker with whom the Common Shares issued upon vesting of
the Award may be deposited, and that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country; (d) waive any data privacy
rights you may have with respect to the Data, and (e) authorize the Company, its
Subsidiaries and its agents to store and transmit the Data in electronic form.

7. Notice. Notices and communications under this Award Agreement must be in
writing and either personally delivered or sent by registered or certified mail,
return receipt requested, postage prepaid. Notices to the Company must be
addressed to Invesco Ltd., Manager, Executive Compensation, 1555 Peachtree
Street, NE, Atlanta, Georgia 30309, or to any other address designated by the
Company in a written notice to you. Notices to you will be directed to your
address then currently on file with the Company, or to any other address given
by you in a written notice to the Company.